PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on June 10, 2014, in Leon County Circuit Court case number 2013-CF-2510A, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If petitioner qualifies for the appointment of counsel at public expense, the lower tribunal is directed to appoint counsel to represent him *862in the belated appeal authorized by this opinion.
LEWIS, C.J., CLARK and MARSTILLER, JJ., concur.